DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, drawn to methods comprising genetic analysis, and the particular species that is “the 5’-end of the retrogene insertion”, in the reply filed on 03/14/2022 is acknowledged.
In light of the Examiner’s search of the elected species the election requirement between the elected 5’-end of the retrogene insertion (relevant to instant claims 59 and 60) and the 3’-end of the retrogene insertion (relevant to instant claims 61 and 62) is withdrawn.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see pages 45-50 of the specification).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is unclear over recitation of the phrase “wherein the nucleic acids comprise cDNA” in refence to nucleic acids in a biological sample form a canine that are contacted with reagents configured to detect the presence or absence of the retrogene insertion.  The claims are unclear in this regard because a “sample obtained from a canine” would not itself contain cDNA suitable for any assessment of a retrogene insertion.  The claims are confusing in this regard where, in vivo, retrogene insertion may be produced in a pathway with a cDNA intermediate, but such a pathway is finished after the integration of the retrogene into the genome.  The claim appear to be missing steps perhaps related to the isolation of RNA form a sample and production of cDNA for analysis.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-58, 63-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection for lack of an adequate written description in the application as originally filed is relevant to the claims as the require assessment of a canine biological sample for the presence of a retrogene encoding canine FGF4 on canine chromosome 12 (CFA12).  Thus the rejection is directed to the breadth of the methods in light of the specification (i.e.:  as assessing a retrogene in any portion of CFA12 which may include the use of sequence-specific reagents) in light of the specific disclosure of the application as filed which teaches a single specific retrogene insertion of FGF4 on CFA12.
The state of the art concerning general methods of genome analysis does not provide any indication of how the structure of one retro gene insertion (e.g.:  FGF4 into CFA12 at 33,710,168-33,710,178) is representative of any additional unknown retrogene insertions.  This is particularly relevant where the claims generically require any FGF insertion anywhere in CFA12.  The instant specification provides the function of the particular disclosed insertion with regard to chondrodystrophy, but such a particular discloser does not provide a teaching of what other structures (i.e.:  FGF4 insertions into other parts of CFA12) to look for when trying to assess any other additional insertions.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The specification does not provides only the single retro gene insertion as detailed above. 
In analyzing whether the written description requirement is met for genus claims, it is next determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus.  As detailed above, where there are two characteristics of a retro gene insertion (i.e.:  1-the sequence of the insert, and; 2-the genomic location of the insertion) the instant specification disclose only a single particular insertion of FGF4 at a particular location in CFA12. 
Relevant to the instant claims with regard to the written description requirement, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

Thus while assessing any genetic content in a sample may be routine and conventional, any particular assessment of a specific retro gene insertion using sequence-specific reagents, as encompassed by the claims in light of the specification, would not be described by the particular disclosure of the application.
In conclusion, having considered the requirements of the claims and the provisions of the specification in view of the prior art, the disclosure provided by the instant application, which is lacking in any guidance as to the characteristics of any insertion of of FGF4 into CFA12 other than the particular example of the specification dose not provide an adequate written description of the claimed subject matter.  
In addressing this rejection Applicants may wish to consider amendments to the claims to specify the location of the detected insertion, or to require reagents (e.g.:  as disclosed on page 52 of the specification).

Claim Rejections - 35 USC § 103
In rejecting the claims as obvious in view of the prior art it is noted that the previous rejection of claims, under 35 USC 112 for lack of adequate written description, was necessitated by the breadth of the claims in view of the teachings of the specification (i.e.:  detecting insertion of an FGF4 retrogene anywhere in CFA12 using sequence specific methods).  The instant rejection of claims is appropriate where the breadth of the claims does not require that any FGF4 retrogene in CFA12 is in fact present or detected (e.g.:  the “assessing” as recited in claim is an intended use of the method); where the methods rendered obvious by the cited prior art can assess the presence or absence of an FGF retrogene insertion in CFA12, the methods are properly rendered obvious by the cited prior art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (2009) as cited on the IDS of 02/21/2020, including the Supplementary material, in view of Quignon et al (2009) as cited on the IDS of 02/21/2020, Richardson et al (2014) and ten Bosch et al (2010).
	Relevant to the instant rejection of claim 53, Parker et al provides for the assessment of DNA isolated from dogs to detect the presence of an inserted retrogene encoding FGF4 (e.g.:  Fig. 3; Supplementary Materials and Methods).  Parker et al teaches:  the analysis of genomic DNA from blood, relevant to claims 54 and 56 (e.g.:  Supplementary Materials and Methods – Sample collection and DNA isolation); the disclosure of the retrogene sequence (e.g.:  Fig 3) and detection of the relevant sequence using oligonucleotide primer pairs, relevant to claims 55, 58, 59, and 61; sequencing to inserted retrogene using primers (e.g.:  (e.g.:  Supplementary Materials and Methods – Sequencing the insert; Table S5); and in particular the relevance of the function of the inserted gene in breeds such as dachshund, Pekingese, and basset hound (p.995; Table S1), relevant to claims 65, 66 and 67.
Parker et al focuses on the presence of an FGF4 retrogene inserted in chromosome 18 as associated with chondrodysplasia, but the reference also indicates a significant association in CFA12 (e.g.:  Fig. 1).
The association of CFA12 with chondrodysplasia that is taught by Parker et al is further recognized by Quignon et al, which provides additional genome wide scans to identify QTLs associated with canine morphological variation.  Quignon et al specifically discloses CFA12 as associated with canine limb length (e.g.:  Figure 2), and makes reference to a suggestion of an FGF4 retrogene in CFA12, providing (p.332 – Discussion):
 … a highly significant association was found on chromosome 18, corresponding to a FGF4 retrogene insertion (Parker et al. 2009).  Other loci with less significant associations were identified in that study, one of them located on CFA12 (p-value = 5 x 10–33) in a region corresponding to the CFA12 locus described here.

and

 … it is likely that the causal mutation is hidden within intergenic sequences, perhaps affecting a cryptic distant enhancer of a neighboring gene, or the mutation could occur as a novel gain-of-function insertion, or rearrangement, as recently demonstrated by Parker et al. (2009)

	Parker et al in view of Quignon et al thus provides a speculative teaching of a particular retrogene (i.e.:  FGF4) and a region of interest (CFA12), and although neither reference discloses the presence of the specific integration of the FGF4 retrogene into CFA12, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have performed an assessment of the biological samples from a canine (as taught by both Parker et al and Quignon et al) to evaluate the genetic content in the CFA12 locus which is provided as a region of interest by both Parker et al and Quignon et al.  
	Further relevant to the claimed methods, Richardson et al teaches the detection of genetic variants, including retrogene insertion (e.g.:  Figure 1; Table 1) using assessment of genetic content derived from whole genome sequencing.  The reference teaches that a variety of different technologies can be used to generate whole genome sequencing data, including the SOLiD3 platform (e.g.:  Table 1; p.478).  The SOLiD3 platform is reviewed by ten Bosch et al (e.g.:p.61 – SOLiD3 System; Figure 6.3).  Relevant to the instant claims, ten Bosch et al teaches that the SOLiD3 System provides accurate sequencing data of the entire target genome, and includes steps of PCR amplification and sequencing using universal primers which hybridize to amplicons.
	It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have used the SOLiD3 system (as taught by ten Bosch et al) to have provided a whole genome analysis (as taught by Richardson et al) of a canine genome.  A whole genome analysis would include that detection of genetic content throughout the entirety of the subject genome, and would thus provide the “assessing” as broadly required by the claims.  The skilled artisan would have bee motivated to perform such a whole genome analysis based on the suggestion of Quignon et al that the canine genome includes a genetic element of interest in CFA12 that is associated with a phenotypic trait of interest.  Where Quignon et al suggests that the genetic element is likely “hidden within intergenic sequences, perhaps affecting a cryptic distant enhancer of a neighboring gene, or the mutation could occur as a novel gain-of-function insertion, or rearrangement” the skilled artisan would recognize that the whole genome sequence analysis of a genome using a SOLiD3 method (as taught by ten Bosch et al) would provide a detailed analysis of the genome capable of detecting any sort of variant including retrogene insertions as taught by Parker et al.  In rendering the methods of the rejected claims obvious in view of the cited prior art, it is further noted that Quignon et al specifically suggests “discovery of the causal mutation will likely require sequencing of the entire 500-kb region in a panel of TiS and ThL dog breeds” and that techniques including “next generation sequencing should allow deep sequencing across the 500-kb region in the very near future”.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634